Exhibit EMPLOYMENT AGREEMENT This sets forth the terms of the Employment Agreement made effective as of August 1, 2004, and amended as of December 31, 2008 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and registered bank holding company, and COMMUNITY BANK, N.A., a national banking association, both having offices located in Dewitt, New York (collectively, the "Employer"), and (ii) BRIAN D. DONAHUE, an individual currently residing at Olean, New York ("Employee").This Agreement is effective as of August 1, 2004 and supersedes the Employment Agreement between the parties dated September 1, 2002.This Agreement was amended December 31, 2008 in accordance with Internal Revenue Code Section 409A. W I T N E S S E T
